OPINION AND ORDER OF PUBLIC REPRIMAND
James T. Harris has been charged in a disciplinary proceeding before the Kentucky Bar Association with violation of Disciplinary Rule 6-101(A)(2) and (3) of the Code of Professional Responsibility which prohibits handling a matter without preparation adequate under the circumstances and neglect of a legal matter. The Inquiry Tribunal alleged that Harris filed a civil action in Perry Circuit Court in 1982, and that a summons was issued and given to Harris for service upon the defendant and movant failed to effect service until after the trial court entered an order dismissing the action pursuant to CR 77.02, which was seventeen months after the complaint was filed. The Inquiry Tribunal further charged Harris failed to adequately inform his client of the dismissal of the civil action by Perry Circuit Court and failed to advise his client of the opinion of the Court of Appeals which upheld the order of Perry Circuit Court.
Harris, both by answer and his motion for public reprimand, acknowledges that he failed to effect prompt service of the summons and failed to communicate with his client. Harris alleged mitigating circumstances. The Kentucky Bar Association has no objection to the issuance of a public reprimand against Harris.
The movant’s motion to issue a public reprimand is granted. James T. Harris is publicly reprimanded for his failure to handle a legal matter without preparation adequate under the circumstances; neglecting a legal matter entrusted to him; and for failure to inform his client of the dismissal of his civil action or of the decision of the Kentucky Court of Appeals.
It is ordered that all disciplinary proceedings against James T. Harris and the costs thereof be paid by the movant pursuant to SCR 3.450.
All concur.
Entered: April 11, 1991.
/s/ Robert F. Stephens Chief Justice